Citation Nr: 0609654	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  01-01 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.

3.  Entitlement to service connection for a disability 
manifested by obesity.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to March 
1985.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in November 2001.  A transcript of the hearing is of 
record.

This case was remanded by the Board in October 2003 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of low back or psychiatric 
disorders of any kind.

2.  Post-service medical evidence does not show low back or 
psychiatric disorders or any symptoms reasonably attributed 
thereto for many years after military discharge.

3.  The medical evidence does not show that the veteran's 
current low back disorder or psychiatric disorder are 
associated with military service or any incident therein.

4.  The veteran's obesity is not a disability for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).

2.  An acquired psychiatric disorder, claimed as depression, 
was not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  A chronic disability as a result of obesity was not 
incurred in or aggravated by the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for a Low Back Disorder

At a hearing before the Board, the veteran testified that he 
injured, among other things, his lower back during a fall 
from a ladder while on active duty.  He reflected that he was 
treated by a corpsman and sent to a hospital ship.  He 
reported that he sought chiropractic treatment after service 
but stopped because of lack of funds.

Service medical records are negative for complaints of, 
treatment for, or a diagnosis of a low back disorder.  He 
apparently fell from a ladder in December 1982 and sustained 
an injury to the upper arm but the evidence does not show 
that he complained of low back pain.  The veteran's 
separation examination in 1985 reflected a normal clinical 
evaluation of his spine.  Based on the above, the Board finds 
no evidence of a chronic low back disorder during military 
duty.

Post-service medical records fail to show treatment for a low 
back disorder for many years.  In an October 1988 VA general 
medical examination report, the veteran did not offer any 
complaints related to his low back.  In April 1989, he 
reported mid back pain (for which he is service-connected) 
but the evidence does not show complaints related to low back 
symptomatology.

In May 1998, a private X-ray report reflected a diagnosis of 
mild to moderate lumbar degenerative changes.  In August 
1998, a private physician indicated that the veteran had 
lumbar sprain with subluxation and instability.  However, 
this evidence indicates an absence of low back complaints or 
any symptoms reasonably attributed thereto for approximately 
13 years after military discharge.  

The multi-year gap between separation from service and first 
indication of low back complaints fails to satisfy the 
continuity of symptomatology required to support the claim 
for entitlement to service connection.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's low 
back disorder to active military service, despite his 
contentions to the contrary.    

In a March 2003 VA examination, the veteran related the story 
of falling down a ladder while on active duty.  The examiner 
noted that the veteran did not complain of back pain at the 
time and was not seen subsequently for low back pain.  He was 
medically discharged due to a massive overweight condition.  
The veteran reported pain in his upper, mid, and low back 
area. 

After a physical examination, the examiner attributed the 
veteran's thoracic spine complaints as consistent with the 
in-service fall.  As a result, the veteran was service 
connected for a thoracic spine disability; however, despite 
the veteran's contentions, the examiner did not relate a 
similar relationship between the veteran's lumbar spine and 
in-service injury.

Further, a review of VA outpatient and private medical 
evidence does not support the veteran's claim.  As an 
example, in August 1996, a VA physician associated the 
veteran's chronic low back pain to his weight, not military 
service.  In May 1998, a private physician similarly related 
the veteran's low back symptoms to his weight, not to 
military service.  No other treating physician has directly 
addressed the issue, except to report the history as offered 
by the veteran.

The Board has considered the veteran's contention that he 
developed a low back disorder as a result of military duty.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of a chronic low back disorder during 
active duty or for many years after service.  He lacks the 
medical expertise to offer an opinion as to the diagnosis of 
current pathology, as well as to medical causation of any 
current disability.  

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, the absence of a medical nexus, service 
connection is not warranted for a low back disorder.

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Claimed as Depression

At the hearing before the Board, the veteran testified that 
he became depressed when he was released from active duty 
because of his weight.  He stated that his job performance 
was good but he was not the sailor that his duty station 
wanted because of his appearance.  He reported that the 
depression followed his release from military service.  

Service medical records are negative for complaints of, 
treatment for, or a diagnosis of a psychiatric disorder.  The 
veteran's separation examination in 1985 reflected a normal 
psychiatric evaluation.  Based on the above, the Board finds 
no evidence of a chronic psychiatric disorder during military 
duty.

Although the veteran received fairly continuous VA care for a 
service-connected ear disability, post-service medical 
records fail to show complaints related to a psychiatric 
disorder for many years after discharge.  In a May 1994 
statement, a private physician attributed the veteran's 
depression to severe family stress.  In March 1998, another 
private physician attributed the veteran's depression to the 
fact that the veteran shot and killed his brother in 1989.  
In May 1998, yet another private physician attributed the 
veteran's depression to his obesity.

As with the claim for a low back disorder above, the Board 
finds that the multi-year gap between separation from service 
and first indication of psychiatric complaints fails to 
satisfy the continuity of symptomatology required to support 
the claim for entitlement to service connection.  

Next, the evidence does not show a medical nexus between the 
veteran's military service and psychiatric symptomatology.  
Of note, in a March 2003 VA examination specifically 
undertaken to address the issue of the veteran's psychiatric 
complaints, he reported being emotionally distressed about 
his dead brother's birthday.  He reported several instances 
of suicide attempts plus numerous physical and vocational 
problems.  

After a mental status examination, the diagnosis was 
depression not otherwise specified.  With respect to the 
issue of whether there was a relationship between the 
veteran's depression and military service, the examiner 
offered the opinion that:

[the veteran's] depression has developed 
following service and indeed, seems to be 
related to his lack of qualification to 
continue in service.  Such depression 
appears to be "reactive" in nature and 
moreover, does not appear to be related 
to particular stresses or traumas while 
on active duty other than emanating from 
his being over-weight.

The examiner was unable to state whether the veteran's 
obesity was related to depression but questioned whether the 
veteran had a metabolic problem; however, the examiner 
acknowledged that a specialist in Internal Medicine had 
determined that the veteran's obesity was not related to any 
specific endocrine or metabolic abnormality.  The examiner 
also remarked that he was not competent to evaluate the 
veteran's obesity in terms of its metabolic etiology but 
reflected that it did not appear to be related to depression.

In assigning high probative value to this examination, the 
Board notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  In addition, 
there is no contrary medical evidence associated with the 
claims file.  

Further, the veteran has not provided any medical statements 
that would etiologically link his claim of a psychiatric 
disorder with military service or otherwise show a 
relationship.  Therefore, the claim is denied.    

III.  Entitlement to Service Connection for a Disability 
Manifested by Obesity

Current medical evidence reflects that the veteran is 
morbidly obese and weighs over 400 lbs.  He asserts, in 
essence, that he was of a satisfactory weight when he went 
into service but was discharged due to obesity.  He contends 
that the obesity occurred while he was on active duty and 
should be service connected.  

At a hearing before the Board, the veteran acknowledged that 
he initially entered service on a delayed program because he 
was overweight.  He lost weight and was placed on active 
duty.  Thereafter, he was on a weight control program for 
much of his military duty.  Eventually, he was discharged due 
to obesity.

At a personal hearing, the veteran's mother questioned why 
his obesity was not considered a disability because he was 
discharged on that basis.  She maintained that if obesity was 
not a disability, then he should have been allowed to remain 
in the military.  If the condition was serious enough to 
discharge him, it should be considered a disability.

The Veteran Claims Court has defined "disability" as an 
impairment of earning capacity resulting from a disease or 
injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).   
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has defined "injury" as "damage 
inflicted on the body by an external force."  See Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing 
Dorland's Illustrated Medical Dictionary 901 (29th ed. 
2000)).  Further, the Federal Circuit defined "disease" as 
"any deviation from or interruption of the normal structure 
or function of a part, organ, or system of the body."  Id. 
at 1384 (citing Dorland's at 511).  

In a July 1998 rating decision, the RO denied service 
connection for obesity on the basis that obesity was not a 
"disability" for which service connection could be 
established.  The threshold question is, therefore, whether 
the veteran's obesity is due to a disease or injury.

Without underlying pathology, VA has not recognized obesity 
as a disease entity for purposes of compensation.  
Specifically, obesity caused by overeating is not caused by 
an external force (such as for an "injury"); rather, 
obesity in that case is a result of behavior.  Moreover, 
obesity that is not due to underlying pathology cannot be 
considered a deviation from the normal function of the body 
(such as for a "disease);" rather, the storage of calories 
for future use represents the body working most efficiently 
at what it is designed to do.

The veteran has not alleged that his obesity is due to a 
disease or injury.  Moreover, there is no medical evidence 
indicating that it is due to disease or injury.  
Specifically, a service medical consultation indicated that 
it was unlikely that the veteran's obesity was secondary to a 
hormonal imbalance.  Similarly, a private post-service 
medical note dated in June 1999 indicated that the veteran's 
obesity was not due to any specific endocrine or metabolic 
abnormality.  

The Veterans Claims Court has held that a veteran's 
statements as to subjective symptomatology alone (such as 
pain), without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 259 
F.3d 1356 (Fed. Cir. 2001).  

Further, the Veterans Claims Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143- 44 (1992).

Applying the law to the facts of this claim, the Board 
concludes that the medical evidence does not show that the 
veteran's obesity was incurred other than as a result of 
excess caloric intake.  In the absence of evidence that the 
veteran's obesity during service was incurred as a result of 
a disease process or was chronically disabling at that time, 
there is no disability for which service connection may be 
granted.

The Board notes that the June 1999 private physician note 
reflected that the veteran's obesity was most likely related 
to depression and decreased physical activity, which were 
related to chronic back pain, which may be service connected.  
The physician described it as a vicious circle because 
obesity limited the veteran's activity and aggravated his 
depression.  

However, that the examiner speculated that the veteran's 
obesity was related to depression, which was related to 
chronic low back pain, which may be service connected, does 
not serve to provide a sufficient basis upon which to service 
connect the veteran for either obesity or for a low back 
disorder.  Rather, the examiner's statements are mere 
speculations, especially as to the issue of service 
connection for a low back disorder, and are unsupported by 
the medical record.  

The Board is not obligated to accept medical opinions 
premised on the veteran's recitation of medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  Accordingly, the 
Board finds that the physician's statements as to the 
possible etiology of the veteran's back disorder to be 
unsupported by actual medical evidence and his statement will 
not support a claim for service-connection. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in February 2001 and March 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in October 2001 and October 2005.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the October 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in March 2003.  The 
available medical evidence is sufficient for adequate 
determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.


ORDER

The claim for entitlement to service connection for a low 
back disorder is denied.

The claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as depression is 
denied.

The claim for entitlement to service connection for a 
disability manifested by obesity is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


